Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action:
Status of Claims:
Claims 2 and 8 are cancelled.
Claims 1 and 7 are amended.
Claims 1, 3-7, and 9-10 are pending.

Response to Remarks:

Regarding 101:
The Applicant asserts that the claims as amended should not be grouped with organizing human activity.  The Examiner disagrees. The purpose of generating a business model using blockchain here, as understood by the Examiner, is one of relationship. Whether that’s a relationship between tasks/roles or sending/receiving roles associated with the tasks.  The essence of all these business processes is to model between individuals. Thus, the relationship of the blockchain to the model is one of interrelationship management, thus, it’s within the definition of an abstract idea.  Moreover, MPEP 2106.04 a 2 II paragraph 6 states that, “…certain activity between a person and a computer... may fall within the "certain methods of organizing human activity" grouping.  Thus, blockchain within this context,  if one was to add the computer as a mediator, would still fall within certain methods of organizing human activity.  
 
Regarding 103:
The Applicant’s remarks are persuasive and the rejection is overcome.  Specifically, the Examiner would like to point out that 4th and 5th steps of the independent claims as being allowable subject matter. See Below for further detail and clarification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7 and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 3-7, and 9-10 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. Specifically, claims 1 and 7 are directed to the abstract idea of organizing human activity. 
 

Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 1 and 7 when “taken as a whole,” are directed to the abstract idea of organizing human activity.

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claim 14 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above claim falls within organizing human activity and thus, the claims are directed to an abstract idea under the first prong of Step 2A.)

Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea.  Such as, “…processor…memory…storage device…computer…business process design support apparatus…XML file”

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) as well-understood, routine, conventional. (MPEP 2106.05(d))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.

As a result, Examiner asserts that claims 3-6 and 9-10 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea. 

Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:

Claims 1 and 7  do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 7 include various elements that are not directed to the abstract idea.  These elements include, “…processor…memory…storage device…computer…business process design support apparatus…XML file”

 These amounts to generic computing elements performing generic computing functions and a high level of generality.

In addition, Fig.1-2 of the Applicant’s specifications detail any combination of a generic computer system program to perform the system.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.

Claims 3-6 and 9-10 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 7.

Allowable Subject Matter

Claims 1, 3-7, and 9-10 appear to be allowable is rewritten, including all of the limitations of the base claim and any intervening claims, to overcome 35 USC 101.




Below are pertinent pieces of art:

Li (US Pub. No. 2018/0260909) (Hereinafter, Li):

Li teaches techniques for using a consensus network for handling requests. In one implementation, a first block chain node sends, to a consensus network, a business request generated according to business information sent by a user. A second block chain node in the consensus network verifies the legality of a business result obtained by a third block chain node according to the business request. The first block chain node executes a first designated operation by triggering a first smart contract in the business request. The first block chain node utilizes the smart contract executed automatically. The first block chain node automatically accomplishes the first designated operation by using the first smart contract once the business result passes the verification carried out by the second block chain node. The second block chain node verifies the business result obtained by the third block chain node.

Li does not teach, “…Wherein in the fourth step, the selected element of the blockchain is applied to the model to generate a new model of a new business process… wherein the fifth step, when the new model of the new business process is generated by the simulation, the element of the blockchain is determined to be applicable to the business process…” as required by the independent claims and within the context of claim’s invention. 

Xu (US Pub. No. 2020/0327498) (Hereinafter Xu):

Xu teaches utilizing a distributed ledger, such as the Ethereum blockchain, to monitor and execute a process instance between parties that may not trust each other. The proposed methods and apparatus integrate blockchain into the choreography of processes in such a way that no central authority is needed, but trust maintained. The combination of a set of components (a translator, a process instance and a trigger/interface) allows for monitoring or coordination of business processes on the blockchain and off the blockchain.

Xu does not teach, “…Wherein in the fourth step, the selected element of the blockchain is applied to the model to generate a new model of a new business process… wherein the fifth step, when the new model of the new business process is generated by the simulation, the element of the blockchain is determined to be applicable to the business process…” as required by the independent claims and within the context of claim’s invention.

Chan (US Pub. No. 2005/0021348) (Hereinafter, Chan):

Chan teaches techniques to allow a user to design and manage business solutions. The business solution management system comprises a portal layer, an application layer and a data repository. The portal layer comprises at least first and second agents. The application layer comprises at least first and second software applications. The first and second agents provide user interfaces to the first and second software applications. The first software application is operable to allow a user to design a business solution with user parameters and user-selectable, pre-defined business process objects and pre-defined technology objects. The second software application is operable to allow a user to manage the business solution. The data repository comprises the pre-defined business objects and pre-defined technology objects.

Chan does not teach, “…Wherein in the fourth step, the selected element of the blockchain is applied to the model to generate a new model of a new business process… wherein the fifth step, when the new model of the new business process is generated by the simulation, the element of the blockchain is determined to be applicable to the business process…” as required by the independent claims and within the context of claim’s invention.


Such a limitation has only been found in the context of the present invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623